DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites in lines 5-6 the limitation that the controller controls the light source until “optimal results are obtained.” However, the claim fails to clearly define the output of the light source or optical parameter(s) considered optimal results. The scope of this limitation cannot be readily determined from the claim language or the written description. Hence, this limitation renders the claims indefinite.
Claim 1 recites the limitation "the value of the detected signal" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Hence, this limitation further renders the claims indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Streeter et al., Pub. No. U.S. 2011/0144723 (hereinafter “Streeter), in view of Wells et al., Pub. No. U.S. 2011/0295331 (“Wells”).
Regarding claim 1, Streeter discloses apparatus and method for in vivo and transcranial stimulation of a patient’s brain tissue, the apparatus comprising: at least one light source 40 (Figs. 1, 2, 12 and par. 0101); a controller/control circuit 200 operably coupled to the light source to control operation of the light source (Fig. 12 and par. 0143), the control circuit including a programmable controller comprising a logic circuit; a signal detecting unit [“a sensor monitoring at least one parameter of the treatment,” pars. 0145, 0147]; and a programmable controller/processor 126 configured to receive a signal from the signal detecting unit, analyze the signal and generate a feedback signal to the controller to control the light source until optimal results are obtained (par. 0145, 0227). 
Streeter further teaches alternative techniques for processing the detected signal (pars. 0144-0147). However, he does not teach processing the detected signal through Fourier Transform (FT) for analyzing the detected signal to generate feedback signal as claimed. The examiner notes that the use of FT for spectral/digital signal processing is well known in the art. Wells disclose a laser-based nerve stimulating system and methods of use, the method comprising the step of detecting electrical signals of the nerves and using such signal to provide a feedback signal to a controller to control stimulation laser light (see Par. 0343). Wells further teaches the use of a microprocessor that performs signal analysis using a fast Fourier Transform as claimed (see Pars. 0046, 0158). Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Streeter in view of Wells and use Fourier Transform as an equivalent alternative means for processing the detected signal in order to generate the feedback control signal.
Regarding claims 2 and 3, at least in one embodiment, Streeter teaches the light source is a laser source (Fig. 35, and pars. 0083, 0101, 0124, 0129), wherein the laser emits light having a wavelength of 700 nm to 840 nm (pars. 0078, 0093).
Regarding claim 4, the irradiance of the laser source is between 0.01 mW/cm2 – 100 mW/cm2 (pars. 0012, 0020, 0092, 0124).
Regarding claim 5, Streeter teaches detecting brain signal activity using alternative signal detectors including MRI device (par. 0227).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wetmore et al., Pub. No. 2014/0057232, discloses system and methods for stimulating cognition and/or memory, the system comprising an EEG detector and processor for processing detected EEG signals through Fourier Transformation (par. 0169).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
November 18, 2022